In an action to recover damages for wrongful death pursuant to General Obligations Law §§ 11-100 and 11-101, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Hillery, J.), dated January 17, 1996, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The parties’ submissions raised triable issues of fact (see, CPLR 3212 [b]) both as to whether the defendant sold beer directly (see, Sherman v Robinson, 80 NY2d 483, 485) to the 19-year-old operator of the vehicle involved in the accident which resulted in the death of James E. Jewell, and as to whether the deceased procured or caused the operator’s intoxication (see, Prunty v Keltie’s Bum Steer, 163 AD2d 595). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.